Having considered the petition, answer, reply, and appendices,
                we conclude that petitioner has not demonstrated that our intervention by
                way of extraordinary relief is warranted. Id.; Smith, 107 Nev. at 677, 818
                P.2d at 851. Accordingly, we
                           ORDER the petition DENIED.




                                                                         02e-tt..   \
                                                           Hardesty


                                                                                        J.
                                                           Parraguirre




                cc: Hon. Gloria Sturman, District Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Prince & Keating, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A


                                MEKEEMERE=3211211111EMBEI